 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAYMOND MONTEZELLO,                               No. 2:21-cv-0906-EFB P
11                        Plaintiff,
12           v.                                         ORDER
13    PESCE, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. To proceed with a civil action a plaintiff must pay the $402 filing fee required by

18   28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and

19   trust account statement required by 28 U.S.C. § 1915(a). Plaintiff has neither paid the fee nor

20   submitted an application for leave to proceed in forma pauperis.

21          If plaintiff wishes to proceed, he must submit either the filing fee or the application

22   required by § 1915(a) within 30 days from the date of service of this order. The Clerk of the

23   Court is directed to mail to plaintiff a form application for leave to proceed in forma pauperis.

24   Failure to comply with this order may result in the dismissal of this action.

25          So ordered.

26   Dated: May 25, 2021.

27

28
